Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous OA has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (12/17/2020) has been entered.

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                Acknowledgements

3.       Upon new entry dated on (12/17/2020), claims (1 and 3 -13) remain pending for examination, of which claims (1 and 8) are the two parallel running independent claims on record, being amended. Claims (12 -13) were newly added, and claim (2) cancelled.

3.1.	The Information Disclosure Statement (IDS) that was submitted on (12/17/2020) is in compliance with the provisions of 37 CFR 1.97. 
                          Notice of Allowance

4.	In view of the new amendments provided, the Examiner undersigned considers that the case has been placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 and 3 -13) as following: 
                                                     
 Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The amended Independent claims (1 and 8) and the correspondent dependencies, now recite an apparatus/method employing a broadcasting receiver able to simultaneously reproduce and execute TX/RX content, in accordance with the HbbTV format. The claims further comprises a control mechanism able to control the associated running applications, based on the initially received AIT table information, the table comprises content information, type, size, positioning, screen manipulation, and window areas overlay data; [Claims]).

5.2.	The specificities of claimed control module, combined with the rest of the features as claimed, has/have no analogous in the art, and is/are considered a novelty. 

5.2. 	The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the above amended features of the broadcast-receiver as claimed.

5.3.	For at least above arguments, Examiner is believed that present list of claims are constructed in such manner, it’s to be in condition for allowance. Dependent claims further limit the corresponded independent claims, and are also considered allowable.




      Prior Art citation

6.	The following List of prior art (PA) made of record and not relied upon, is considered pertinent to applicant's disclosure:

6.1.	Patent documentation;

US 7,730,511 B2			Sano; et al.		H04N21/47214; H04N21/47; 
US 8,910,224 B1			Calzone; et al.	H04N21/2362; H04N21/458; 
US 9,213,538 B1			Ladd; et al.		H04N21/431; G06F21/10;
US 9,7128,55 B2			Ryu; et al.		H04N21/4345; H04N21/6125; 
US 10,1426,91 B2			Yoshioka; et al.	H04N21/4316; H04N21/4826; 

6.2.	Non-Patent documentation:

_ ISO-IEC 23009-1 - Dynamic adaptive Streaming over HTTP - DASH; 2012. 
_ Hybrid Broadcast Broadband TV - HbbTV 1.5; 2012.
_ NPL Google Search; 2020. 

       CONCLUSIONS

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000. 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.